"I give and bequeath to my son, Christy Arny, $350 in money. I also give and devise to him, his heirs and assigns, forever, the plantation whereon I now reside; but if he should make choice of the lot in Lincolnton, on which the smith shop stands, with an out lot        (377) adjoining the same, in preference to my home plantation, my will is that he shall have the same in fee simple. In that case I will and direct my executor, hereafter named and appointed, to sell my said plantation, and the money arising to go in discharge of the foregoing money legacies, and should any remain of the same, after the payment of said legacies, the balance shall be equally divided between my children. But if my son, Christy, should elect to keep my home plantation, then and in that case the said lots shall be sold by my said executors, and the money arising therefrom, after the said money legacies are discharged, shall be equally divided between my aforementioned children."
The bill stated that the defendant, the devisee, had taken possession of both the plantation and lots, and prayed that he might be decreed to make his election between them, and that the one which he did not take might be sold for the purposes of the will and the defendant directed to join in the sale.
The defendant, in his answer, insisted that he had title to the lots, and denied that the will put him to his election. *Page 292 
We are of opinion that this case is clearly with the plaintiff. The doctrine of election is based upon the principle that one who takes a bounty under an instrument is under an obligation to give effect to the whole instrument, or rather that the donor intended that he should not enjoy that bounty if he disappointed that bestowed in the same instrument to another. The question commonly arises upon a disposition by a testator, simply as a gift to one, of the estate of another, to whom he also gives simpliciter, an estate of the testator, or some pecuniary benefit. To put the legatee to his election, it is necessary that the instrument should clearly ascertain the property given, and that the gifts themselves should be in such terms as are inconsistent (378) with the notion that the donee can keep his own estate and also take, under the will, without defeating the intention of the testator. It is, in other words, in the nature of a condition, and, generally speaking, that condition is implied from the nature of the several dispositions; and where the implication is not plain therefrom, and almost necessary, such a condition cannot be implied, because no one in a doubtful case is to be taken as intending to give away what belongs to another.
But in the case before us there is no necessity nor opening for presumption or implication. The condition is expressed in so many words in the will itself. It is not a case for election by construction of the court, but created expressly by the testator himself. The plantation is given to the defendant, and it is then added, "but if he should make choice
of the lot in Lincolnton, on which the smith shop stands, with an out lot adjoining the same, in preference to my plantation, he shall have the lots, and the plantation be sold" by the executors, and the proceeds applied to the payment of pecuniary legacies, and the surplus given to particular persons. That would seem to make the meaning precise enough; but the testator immediately repeats the condition in these words, "but if my said son shall elect to keep my home plantation, then and in that case the said lots shall be sold" and the proceeds applied as before. There cannot be a plainer express condition than that here declared; and, accordingly, the defendant must renounce the plantation devised to him, unless within a reasonable time he declares his election before the master to keep it, and in that case join in the sale and conveyance of the lots for the purposes of the will. As it appears that the defendant has been in possession, both of the plantation and lots, since the death of the testator, he must account for the rents and profits, since *Page 293 
that period, of the parcel he may surrender, which account the master will take as soon as the defendant shall have declared his election. The defendant must also now pay the costs up to this time.
PER CURIAM.                                       Decree accordingly.
Cited: McQueen v. McQueen, 55 N.C. 19; Robbins v. Windly, 56 N.C. 288.
(379)